DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/01/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN104490675 A), in view of Wulf et al (WO 00/37071 A1).
Zhang taught toothpastes for preventing and treating gingival bleeding. Said paste included an abrasive agent, a foaming agent, a sweetener and active agents with therapeutic effects against gingival bleeding [abstract]. Tranexamic acid was not taught.
Although Zhang taught active agents therapeutically effective against bleeding, Zhang did not teach 4-(aminomethyl)benzoic acid, nor amounts thereof, as recited in claim 1.

Since Zhang taught active agents therapeutically effective against bleeding, it would have been prima facie obvious to one of ordinary skill in the art to include within Zhang PAMBA, as taught by Wulf. An ordinarily skilled artisan would have been motivated to eliminate or reduce bleeding, as taught by Wulf [Wulf; page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph; page 8, lines 5 and 28].
An ordinarily skilled artisan would have been motivated to include Wulf’s PAMBA within Zhang at 0.01 to 100 %, because at the said amounts, the ingredient was therapeutically effective against mucosal bleeding, as taught by Wulf.
Generally, it is prima facie obvious to combine the active ingredients of two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition containing active ingredients to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the actives of Zhang and Wulf, in order to form a composition containing active ingredients against mucosal bleeding. 
The instant claim 1 recites 4-(aminomethyl)benzoic acid in an amount from 0.2 to 0.4 %. Claim 4 recites 4-(aminomethyl)benzoic acid in an amount of about 0.3 %. Wulf 
The combined teachings of Zhang and Wulf read on claim 1, 4 and 6-7.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Applicant argued that Zhang’s toothpaste does not contain PAMBA and its amounts, as claimed. 
The Examiner responds that Zhang was not relied upon to teach PAMBA and its amounts. Zhang was relied upon to teach active agents against bleeding. Wulf was relied upon to teach PAMBA and its amounts. Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combined teachings of Zhang and Wulf read on the claimed invention.
Applicant argued that one of skill in the art would recognize that the bleeding and inflammation associated with gingivitis (Zhang) has no direct analog to skin diseases (Wulf).
The Examiner disagrees. Wulf teaches medicaments formulated as pastes [page 8, line 12] for topical [page 8, line 17] and/or mucosal application [page 10, line17]. Wulf’s teachings are not excluded by Zhang.

The Examiner responds that Wulf was not relied upon to teach gingival bleeding, as Zhang teaches the said. Wulf taught pastes for mucosal [page 10, line 17] or topical [page 8, line 17] application, though not specifically toothpaste. However, Zhang specifically taught toothpaste. The rejection was based upon the combined teachings of Zhang and Wulf, as discussed above.
In response to the Applicant's argument that Wulf is nonanalogous art, it has been held that a prior art reference must either be in the field of the Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the instant claims are drawn to a composition comprising PAMBA at 0.2-0.4 % to reduce or inhibit gum bleeding in a subject in need thereof.
Wulf taught PAMBA, at 0.01 to 100 %, [page 8, lines 5 and 28] as a medicament in the form of a paste [page 8, line 12] for topical [page 8, line 17] and/or mucosal application [page 10, line17]. The PAMBA inhibited plasminogen activation, in order to eliminate or reduce bleeding [page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph]. Wulf did not teach gum bleeding; however, Zhang taught toothpastes for preventing and treating gingival bleeding [abstract]. The rejection was based on the combined teachings of Zhang and Wulf, as discussed above.

The Examiner disagrees. Wulf taught topical and mucosal application, as previously discussed. Wulf also taught [page 9, lines 14-15] oral (systemic) administration, meaning that the medicament was safe for use in vivo. Furthermore, Wulf taught the disclosed medicaments as very safe [page 20, lines 6-7].
Applicant argued that the ranges disclosed in Wulf (0.01-100 %) are very broad, as compared to the claimed range (0.2-0.4 %). 
The Examiner responds that Wulf’s ranges overlap the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Applicant argued that Wulf’s disclosed ranges are for lysine and analogs thereof, but there is no specific disclosure as to a suitable concentration of PAMBA for any purpose.
The Examiner responds that Wulf is drawn [abstract] to lysine and its analogs, of which PAMBA was disclosed as a lysine analog that inhibits the activation of plasminogen [col 4, lines 21-30].
Applicant argued that Wulf’s disclosed ranges are not for toothpastes.
The Examiner responds that Wulf taught pastes for topical and/or mucosal application. Zhang taught toothpastes, as discussed.
Applicant argued that the present application provides unexpected data demonstrating that the toothpaste containing 0.3 % weight 4-aminomethylbenzoic acid 
The Examiner disagrees that the Applicants have shown unexpected data demonstrating that 0.3 % 4-aminomethylbenzoic acid has a significantly lower prothrombin time than the control toothpaste. At Table 2, the Applicants showed that the instant compound, at 0.3 %, had a prothrombin time of 10.57 s, versus the prothrombin time of the control toothpaste of 22.69 s. These results, however, are not unexpected. It is not unexpected that a toothpaste containing a coagulant ingredient (e.g., 4-aminomethylbenzoic acid) would have a lower prothrombin time than a toothpaste without a coagulant ingredient.
Applicant’s allegations of an unexpectedly lower prothrombin time are non-persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.